Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1, 21, 28-29 are rejected under 35 U.S.C. 103 as being obvious over Han et al (KR 20170055337 A1, English translation attached) in view of Nakahigashi et al. (JP H016124902, English translation attached)

Regarding claims 1, 21: Han teaches in Fig. 1-2, abstract about a method comprising:
performing a plasma assisted process within a semiconductor process chamber 10,
capturing, while performing the plasma assisted process, images of the semiconductor process chamber with one or more cameras 120;
processing the images with a control system 142;
detecting, during the plasma assisted process, arcing within the semiconductor process chamber with the control system based on the images (page 3) and
adiusting, with the control system, the plasma assisted process during the plasma assisted
process responsive to detecting the arcing.

Han does not explicitly talk about adiusting, with the control system, the plasma assisted process during the plasma assisted process responsive to detecting the arcing.

Nakahigashi teaches claims 1 and 3 about with the control system (data processing unit), the plasma assisted process during the plasma assisted process responsive to detecting the arcing (claim 1teaches a camera device for observing a plasma generation region in the plasma processing chamber and claim 3 teaches a control unit that controls at least one of the high-frequency voltage applying unit so as to reduce particles).


Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Nakahigashi’s teaching in Han’s method to detect the position of the arc occurs and thereby reducing damage to the chamber or the substrate by controlling means/parameters as quickly as possible during the process (Nakahigashi, [0017]).

Regarding claim 28: Nakahigashi teaches in claim 3 wherein adjusting the semiconductor process includes adjusting a voltage.

Regarding claim 29: Nakahigashi teaches in claim 4 wherein adjusting the semiconductor process includes adjusting a flow rate of a process gas instead of fluid.

However it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to realize Nakahigashi would be able to control any process parameters like gas or liquid or voltage etc. as a design choice of input requirement to the system.(For clarification and comparison, applicant’s para [0026] describes components could be gass or fluid)

4.	Claims 1-2, 7, 9, 10, 21-22, 25, 28-29 are rejected under 35 U.S.C. 103 as being obvious over Gottscho et al (US 2018/0040460 A1) in view of Han et al (KR 20170055337 A1, English translation attached) and Nakahigashi et al. (JP H016124902, English translation attached)

Regarding claims 1, 21: Gottscho teaches in Fig. 1-12 about a method comprising:
Performing a plasma assisted process within a semiconductor process chamber,
capturing, while performing the plasma assisted process, images ([0036] , [0067]) of the semiconductor process chamber 120 with one or more cameras;
processing the images with a control system 108; and
detecting, during the plasma assisted process, arcing within the semiconductor process chamber with the control system based on the images ([0067]-[0068] Fig. 3).

Gottscho does not explicitly talk about detecting, during the plasma assisted process, arcing within the semiconductor process chamber.

Han teaches in abstract and Fig. 1-2 about detecting, during the plasma assisted process, arcing within the semiconductor process chamber.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Han’s teaching in Gottscho’s method to detect the position of the arc occurs and thereby reducing damage to the chamber or the substrate (Han, background art section).

Gottscho in view of Han does not explicitly talk about adiusting, with the control system, the plasma assisted process during the plasma assisted process responsive to detecting the arcing.

Nakahigashi teaches claims 1 and 3 about with the control system (data processing unit), the plasma assisted process during the plasma assisted process responsive to detecting the arcing (claim 1teaches a camera device for observing a plasma generation region in the plasma processing chamber and claim 3 teaches a control unit that controls at least one of the high-frequency voltage applying unit so as to reduce particles).


Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Nakahigashi’s and Han’s teaching in Gottscho’s method to detect the position of the arc occurs and thereby reducing damage to the chamber or the substrate by controlling means/parameters as quickly as possible during the process (Nakahigashi, [0017]).

Thus, it would have been obvious to try by one of ordinary skill in the art, at the time the invention was made, to detect arc or any other abnormalities during or after the plasma process
according to the teaching of Gottscho in view of Han and Nakahigashi, since it has been held that choosing from a finite number of identified, predictable solutions such as during or after the plasma process used totake corrective measures, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 2: Gottscho teaches ([0069] teaches span the (electromagnetic spectrum, UV-IF wavelength range) wherein capturing images includes:
capturing images in a visible light spectrum;
capturing images in an infrared spectrum; or
capturing images in an ultraviolet spectrum.

It has been held to be within the general skill of a worker in the art to select a known spectrum to capture image on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Regarding claim 7: Gottscho teaches in [0036] wherein capturing images includes capturing images with a plurality of types of cameras.

Regarding claim 9: Gottscho teaches in [0040] further comprising determining a location of the plasma discharge within the semiconductor processing chamber based on the images and positions of the cameras.

Regarding claims 10, 22: Gottscho teaches in abstract further comprising adjusting, with the control system, a semiconductor process within the control system responsive to detecting the plasma discharge.

Regarding claim 25: Gottscho teaches in [0110] about comprising wirelessly transmitting the images to the control system.

Regarding claim 28: Nakahigashi teaches in claim 3 wherein adjusting the semiconductor process includes adjusting a voltage.

Regarding claim 29: Nakahigashi teaches in claim 4 wherein adjusting the semiconductor process includes adjusting a flow rate of a process gas instead of fluid.

However it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to realize Nakahigashi would be able to control any process parameters like gas or liquid or voltage etc. as a design choice of input requirement to the system.(For clarification and comparison, applicant’s para [0026] describes components could be gass or fluid)


5.	Claim 27 is rejected under 35 U.S.C. 103 as being obvious over Gottscho et al (US 2018/0040460 A1) in view of Han et al (KR 20170055337 A1, English translation attached), Nakahigashi et al. (JP H016124902, English translation attached) and Wang et al. (USPGPUB 2020/0371046 A1)

Regarding claim 27: Wang teaches in [0072] about stopping the process based on received control signal.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine Wang’s teaching in combination Gottscho’s and Han’s method to stop the semiconductor process based on arc detection.


6.	Claims 3-4 are rejected under 35 U.S.C. 103 as being obvious over Gottscho et al (US 2018/0040460 A1) in view of Han et al (KR 20170055337 A1, English translation attached), and Nakahigashi et al. (JP H016124902, English translation attached) and Wang et al. (US Patent 10,957,521)

Regarding claim 3: Gottscho teaches ([0069] teaches span the (electromagnetic spectrum, UV-IF wavelength range) wherein capturing images includes capturing infrared images, wherein processing the images includes generating a thermal distribution based on the infrared images.

Gottscho does not explicitly talk about wherein processing the images includes generating a thermal distribution based on the infrared images.

Wang teaches wherein processing the images includes generating a thermal distribution (temperature profiling in col. 7 lines 10-15) based on the infrared images.


Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Wang’s teachings in Gottscho’s method to determine a plasma sheath profile and adjust process parameters (Wang, col. 7 lines 10-15)

Regarding claim 4: As explained in claim 3, Gottscho in view of Wang teaches further comprising detecting the plasma discharge based on the thermal distribution.

7.	Claims 5-6 are rejected under 35 U.S.C. 103 as being obvious over Gottscho et al (US 2018/0040460 A1) in view of Han et al (KR 20170055337 A1, English translation attached), and Nakahigashi et al. (JP H016124902, English translation attached) and Wang et al. (US Patent 10,957,521) and Aldea (WO 2005/062337 A1)

Regarding claim 5: Gottscho in view of Wang does not explicitly talks about wherein detecting plasma discharge includes detecting arcing or corona discharge (page 8, para 1).

However Aldea teaches in page 8, para 1 that during plasma processing or plasma discharge includes detecting arcing or corona discharge as an underlying working conditions.


Regarding claim 6: Aldea teaches in Fig. 4-5 wherein detecting arcing includes determining, with the control system, that the images correspond to characteristics of arcing or corona discharge.


8.	Claims 8, 11, 23-24, 26 are rejected under 35 U.S.C. 103 as being obvious over Gottscho et al (US 2018/0040460 A1) in view of Han et al (KR 20170055337 A1, English translation attached), and Nakahigashi et al. (JP H016124902, English translation attached) and Sadeghi et al. (WO 2021/021501 A1)

Regarding claims 8, 26: Gottscho does not explicitly talk about generating a 3D model of an interior of the semiconductor process chamber based on the images; and
detecting plasma discharge within the semiconductor process chamber based on the 3D model.

Sadeghi teaches in [0073], [0075], Fig. 12A-12F , [0165] [0289] about a 3D model of an interior of the semiconductor process chamber based on the images.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to apply Sadegi’s teachings in Gottscho’s method to generate 3D model based on captured image data by the camera as an intended use.

It has been held to be within the general skill of a worker in the art to select a known step of generating 3D model don the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Regarding claims 11, 23-24: Gottscho teaches training an analysis model (tool model in abstract) of the control system with a machine learning process [0029] to detect plasma discharge within the semiconductor process chamber; and
detecting the plasma discharge by analyzing the images with the analysis model (Sadegi also teaches about generating 3D model based on captured data by camera for process control).

Response to Arguments
9.	Applicant's arguments with respect to claims 1, 21 have been considered but are moot in view of the new ground(s) of rejection

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897